Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment/reconsideration filed on 2/4/2022, the amendment/reconsideration has been considered. Claims 1, have been amended, and claim 11 is canceled. Claims 1-10 are pending for examination as cited below.	
Allowable Subject Matter
Claims 1-10 are allowed over cited references.
Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 2/4/2022 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srinivasan et al. Pub. No.: US 20170230387 A1, is considered one of the most pertinent artin the field of invention and discloses, apparatuses and techniques for monitoring social media for breach of organizational privacy. In some aspects, these techniques receive social media content from a social media site or social media stream.
Scott et al. Pub. No.: US 20200364727 Aj, is yet another one of the most pertinent artin the field of invention and discloses, a method for identifying abusive content items is provided, the method comprising: receiving, from a user device associated with a user, a request to provide user-generated content on a media content platform; in response to receiving the request, determining whether the user-generated content is to be reviewed by one or more reviewing users based on one or more bypass Criterion.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446